Name: Commission Implementing Regulation (EU) NoÃ 648/2011 of 4Ã July 2011 amending Regulation (EC) NoÃ 1266/2007 as regards the period of application of the transitional measures concerning the conditions for exempting certain animals from the exit ban provided for in Council Directive 2000/75/EC Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  health;  international trade;  organisation of transport;  European Union law;  means of agricultural production
 Date Published: nan

 5.7.2011 EN Official Journal of the European Union L 176/18 COMMISSION IMPLEMENTING REGULATION (EU) No 648/2011 of 4 July 2011 amending Regulation (EC) No 1266/2007 as regards the period of application of the transitional measures concerning the conditions for exempting certain animals from the exit ban provided for in Council Directive 2000/75/EC (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (1), and in particular Article 9(1)(c), Articles 11 and 12 and the third paragraph of Article 19 thereof, Whereas: (1) Commission Regulation (EC) No 1266/2007 of 26 October 2007 on implementing rules for Council Directive 2000/75/EC as regards the control, monitoring, surveillance and restrictions on movements of certain animals of susceptible species in relation to bluetongue (2) lays down rules for the control, monitoring, surveillance and restrictions on movements of animals, in relation to bluetongue, in and from the restricted zones. (2) Article 8 of Regulation (EC) No 1266/2007 lays down conditions for exemption from the exit ban provided for in Directive 2000/75/EC. Article 8(1) of that Regulation provides that movements of animals, their semen, ova and embryos, from a holding or semen collection or storage centre located in a restricted zone to another holding or semen collection or storage centre are to be exempted from that exit ban provided that they comply with the conditions set out in Annex III to that Regulation or with any other appropriate animal health guarantees based on a positive outcome of a risk assessment of measures against the spread of the bluetongue virus and protection against attacks by vectors, required by the competent authority of the place of origin and approved by the competent authority of the place of destination, prior to the movement of such animals. (3) Article 9(a)(1) of Regulation (EC) No 1266/2007 provides that, as a transitional measure and by way of derogation from the conditions set out in Annex III to that Regulation, Member States of destination may require that the movement of certain animals which are covered by the exemption, provided for in Article 8(1) thereof, be subjected to additional conditions, on the basis of a risk assessment taking into account the entomological and epidemiological conditions in which animals are being introduced. Those additional conditions specify that the animals must be less than 90 days old, they must have been kept since birth in vector protected confinement and they must have been subject to certain tests referred to in Annex III to that Regulation. (4) Regulation (EC) No 1266/2007, as amended by Regulation (EU) No 1142/2010 (3), prolonged the period of application of the transitional measures provided for in Article 9(a) of Regulation (EC) No 1266/2007 for another 6 months, until 30 June 2011. At the time of adoption of Regulation (EU) No 1142/2010, it was expected that new rules on criteria for vector protected establishments would have been laid down in Annex III to Regulation (EC) No 1266/2007 and that those transitional measures would therefore no longer be necessary. However, those planned amendments to Annex III to that Regulation have not yet been made. (5) Accordingly, it is necessary to prolong the period of application of the transitional measures provided for in Article 9(a)(1) of Regulation (EC) No 1266/2007 for another year, pending the adoption of the amendments to Annex III to Regulation (EC) No 1266/2007 on vector protected establishments. (6) Regulation (EC) No 1266/2007 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In the introductory phrase of Article 9a(1) of Regulation (EC) No 1266/2007, the date 30 June 2011 is replaced by 30 June 2012. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 327, 22.12.2000, p. 74. (2) OJ L 283, 27.10.2007, p. 37. (3) OJ L 322, 8.12.2010, p. 20.